DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/867391 (reference application) in view of Aylott (GB1021063).
Regarding claim 1, claim 1 of the reference application recites an applicator for an artificial lash extension (refer to line 13), comprising:
a first arm of a pair of opposing arms (a first arm of the “pair of opposing arms”, see line 2);
a second arm of the pair of opposing arms (a second arm of the “pair of opposing arms”, see line 2) that are joined to each other at one end of each arm to form a hinge (refer to lines 2-3), each arm of the pair of opposing arms comprising:
	a medial portion (“a second portion”, refer to line 7), and

Claim 1 of the reference application does not explicitly disclose a first inner side of the grasping portion of the first arm, the first inner side comprising a male portion defining by at least one protrusion; and 
a second inner side of the grasping portion of the second arm, the second inner side comprising a female portion defined by at least one depression, wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another.
Aylott discloses a similar applicator (Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising a first and second arm of a pair of opposing arms (top and bottom portions of 3, refer to Figure 5), and a grasping portion (2); a first inner side (side disposed on an interior of the first arm of the applicator with respect to the orientation defined in Figure 5) of the grasping portion of the first arm, the first inner side comprising a male portion defined by at least one protrusion (6); and a second inner side (side disposed on an interior of the second arm with respect to the orientation defined in Figure 5) of the grasping of the second arm, the second inner side comprising a female portion defined by at least one depression (4), wherein the applicator is configured to transition from an open position (position shown in Figure 2) to a closed position (refer to Column 2, line 90 – Column 3, line 7), in the open position the male 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the applicator of claim 1 of the reference application to include a first inner side of the grasping portion of the first arm, the first inner side comprising a male portion defined by at least one protrusion; and a second inner side of the grasping portion of the second arm, the second inner side comprising a female portion defined by at least one depression, wherein the applicator is configured to transition from an open position to a closed position, in the open position the male portion and the female portion are separated from one another, and in the closed position the male portion and the female portion mate with one another, as taught by Aylott, in order to securely grasp an artificial eyelash without disturbing the shape of said artificial eyelash.
Regarding claims 2-3, and 8, claim 1 of the reference application in view of Aylott discloses the applicator according to claim 1, as applied above.  Per the modification, the male and female portions of Aylott were incorporated into the applicator of the reference application, wherein Aylott’s male portion is fastened and is monolithic with the first inner side (best shown in Aylott, Figure 4) and extends along the first grasping tip to provide a single, continuous protrusion (best shown in Aylott, Figure 4), and the female portion is fastened and monolithic with the second inner side (best shown in Aylott Figure 3) and extends along the first grasping tip to provide a single, continuous depression (best shown in Aylott, Figure 3).
Regarding claim 5, claim 1 of the reference application in view of Aylott discloses the applicator according to claim 1, as applied above.  Claim 1 of the reference application in view of Aylott does not thus far disclose further comprising:
a first outer side of the medial portion of the first arm, the first outer side comprising a first textured portion; and
a second outer side of the medial portion of the second arm, the second outer side comprising a second textured portion.  
Aylott further discloses a first outer side of the medial portion of the first arm, the first outer side comprising a textured portion (the outer side is the surface which is visible in Figure 1; i.e. the surface disposed on an exterior of the applicator and is shown to have a plurality of raised ridges, thereby providing a textured surface); and 
a second outer side of the medial portion of the second arm, the second outer side comprising a second textured portion (the outer side is the surface which is visible in Figure 1; i.e. the surface disposed on an exterior of the applicator and is shown to have a plurality of raised ridges, thereby providing a textured surface).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of claim 1 of the reference application in view of Aylott to further comprise a first outer side of the medial portion of the first arm, the first outer side comprising a first textured portion; and a second outer side of the medial portion of the second arm, the second outer side comprising a second textured portion, as taught by Aylott, since such a modification provides the advantage of improving a user’s ability to maintain a grip on the applicator.
Regarding claim 6, claim 1 of the reference application in view of Aylott discloses the applicator according to claim 1, as applied above.  Claim 1 of the reference application in view of Aylott does not thus far disclose wherein a first valley is defined at an intersection between the grasping portion of the first arm and the medial portion of the first arm, and wherein a second valley is defined at an intersection between the grasping portion of the second arm and the medial portion of the second arm.  
	Aylott discloses wherein a first valley (concave portion positioned between the medial portion and the grasping portion of the first arm, as best shown in Figure 1) is defined at an intersection between the first grasping portion of the first arm and the medial portion of the first arm, and wherein a second valley (concave portion positioned between the medial portion and the grasping tip on the second arm, as best shown in Figure 1) is defined at an intersection between the grasping portion of the second arm and the medial portion of the second arm.  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the applicator of claim 1 of the reference application in view of Aylott such that a first and second valley is defined, as claimed, as taught by Aylott, since such a modification improves the ergonomics of the applicator.
Regarding claim 26, 
Claim 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of copending Application No. 16/867391 (reference application) in view of Aylott (GB1021063).
Regarding claim 28, claim 1 of the reference application in view of Aylott discloses the applicator of claim 1, as applied above.  Claim 4 of the reference application further discloses comprising at least one of a metal or metal alloy (refer to line 2). 
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/867391 (reference application) in view of Aylott (GB1021063).
Regarding claim 7, claim 1 of the reference application in view of Aylott discloses the applicator according to claim 1.  Claim 6 of the reference application further discloses wherein the curved shape of the grasping portion of each arm of the pair of opposing arms is a first curved shape (“the curved shape of the third portion is a first curved shape”, see lines 1-2), wherein the medial portion of each arm of the pair of opposing arms comprises a second curved shape (“the second portion comprise a second curved shape”, refer to lines 2-3).

Claim Objections
Claim 6 is objected to because of the following informalities:  line 6 has an apparent grammatical error; it is suggested to rephrase line 6 as “portion of the second arm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 22, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aylott (GB1021063).
Regarding claim 1, Aylott discloses an applicator (1, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 9-10) comprising: 
a first arm (right half of applicator with respect to the orientation defined in Figure 1) of a pair of opposing arms; 
a second arm (left half of applicator with respect to the orientation defined in Figure 1) of the pair of opposing arms that are joined to each other at one end (ends proximate bending portion, shown as broken lines in Figure 1, refer to annotation below) of each arm to form a hinge (not labeled, but is portion of the applicator between broken lines of Figure 1, refer to annotation below), each arm of the pair of opposing arms comprising: 

a grasping portion (2) having a curved shape (refer to Figure 1) with a first end (concave side, refer to annotated Figure 1, below) that forms a tip of the applicator and a second end (convex side, refer to annotated Figure 1, below) from which the medial portion radially extends (best shown in Figures 1, 5); 
a first inner side of the grasping portion of the first arm (not labeled, refer to annotated Figure 2, below), the first inner side comprising a male portion defined by at least one protrusion (6); and 
a second inner side of the grasping portion of the second arm (not labeled, refer to annotated Figure 2, below), the second inner side comprising a female portion defined by at least one depression (4), wherein the applicator is configured to transition from an open position (position shown in Figure 2) to a closed position (refer to Column 2, line 90 – Column 3, line 7), in the open position the male portion and the female portion are separated from one another (refer to Figure 2), and in the closed position the male portion and the female portion mate with one another (refer to Column 3, lines 21-30).  
	

    PNG
    media_image1.png
    419
    918
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    376
    763
    media_image2.png
    Greyscale

Regarding claim 3, Aylott discloses the applicator of claim 1, wherein the male portion is monolithic with the first inner side, and wherein the female portion is monolithic with the second inner side (refer to Figures 3-4, which show a continuous cross-section between the first inner side and the male portion and the second inner side and the female portion).


Regarding claim 5, Aylott discloses the applicator of claim 1, further comprising: 
a first outer side of the medial portion of the first arm (not labeled, but is the side visible in Figure 1), the first outer side comprising a first textured portion (not labeled, refer to annotated Figure 1, below); and 
	a second outer side of the medial portion of the second arm (not labeled, but is the side that is visible in Figure 1), the second outer side comprising a second textured portion (not labeled, refer to annotated Figure 1, below).

    PNG
    media_image3.png
    388
    612
    media_image3.png
    Greyscale

Regarding claim 6, Aylott discloses the applicator of claim 1, wherein a first valley is defined at an intersection between the grasping portion of the first arm and the medial portion of the first arm, and wherein a second valley is defined at an intersection between the grasping portion of the second arm and the medial portion of the second arm (not labeled, refer to annotated Figure 1, below).

    PNG
    media_image4.png
    341
    783
    media_image4.png
    Greyscale

Regarding claim 7, Aylott discloses the applicator of claim 1, wherein the curved shape of the grasping portion of each arm of the pair of opposing arms is a first curved shape, wherein the medial portion of each arm of the pair of opposing arms comprises a second curved shape (refer to annotated Figure 1, below).

    PNG
    media_image5.png
    358
    959
    media_image5.png
    Greyscale

Regarding claim 8, Aylott discloses the applicator of claim 1, wherein the male portion comprises a single continuous protrusion (6, best shown in Figure 4), and wherein the female portion comprises a single continuous depression (4, best shown in Figure 3). 
Regarding claim 22, Aylott discloses the applicator of claim 1, wherein the open position of the applicator is a default position (due the elastic nature of the polypropylene from which the applicator is formed, the gripping portions of the 
Regarding claim 24, Aylott discloses the applicator of claim 22, wherein in the closed position the male portion extends at least in part into the female portion (the “convex part…engages the groove”, refer to Column 3, lines 21-31).
Regarding claim 25, Aylott discloses the applicator of claim 5, wherein the first textured portion of the first arm and the second textured portion of the second arm comprise grooves and ridges (refer to annotated Figure 2, below which is an enlarged view of the textured portion of the arms of the applicator).

    PNG
    media_image6.png
    284
    474
    media_image6.png
    Greyscale

Regarding claim 26, Aylott discloses the applicator of claim 1, wherein the grasping portion of the first arm and the grasping portion of the second arm are designed to grasp hairs of the artificial lash extension (refer to Column 3, lines 25-30).
Regarding claim 27, Aylott discloses the applicator of claim 26, wherein the male portion and the female portion of the applicator are designed to bond the artificial lash 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Aylott (GB1021063) or, in the alternative, under 35 U.S.C. 103 as obvious over Aylott (GB1021063).
Regarding claim 2, Aylott discloses the applicator of claim 1, wherein the male portion is positioned on the first inner side, and the female portion is positioned on the second inner side (since the first female and male portions are shown in cross-section, see Figures 3-4, to be monolithic with the first and second inner sides, the female and male portions are positioned on the first and second inner sides, respectively).

It is noted that the device of Aylott appears to be substantially identical to the device claimed, although produced by a different process, therefore the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two. In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott in view of Park (US20040011372).
Regarding claim 4, .  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott in view of Silson (US3625229).
Regarding claim 23, Aylott discloses the applicator according to claim 1, as applied above.  Aylott does not disclose wherein the male portion and the female portion have at least in part reciprocal profiles that mate with one another in the closed position.  Aylott provides a male and female portions, each having a profile; however, the shape of the profiles of the male and female portions are not reciprocal, i.e. the profiles are not illustrated as having a substantially opposite shape, with the male portion having a concave profile and the female portion having a convex profile.  Rather, a recess of Aylott’s concave female profile (refer to Figure 3) appears to be smaller than a convex profile of the protrusion of the male portion (refer to Figure 4).  Silson discloses a similar applicator (10, Figures 1-5) for an artificial lash extension (refer to Column 1, lines 12-15) comprising first and second arms (11, 12), each of the first and second arms comprising a grasping portion (18, 19), the grasping portions comprising a male and female portion having at least in part reciprocal profiles (the male portion has a convex profile, whereas the female portion has a concave profile that is substantially opposite in shape as the profile of the male portion, as best shown in Figures 2-3, 5) that mate with each other in the closed in positioned (best shown in Figure 2).  Therefore it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Aylott’s applicator such that the male portion and the female portion have at least in part reciprocal profiles that mate with one another in the closed position, as taught by Silson, since such a modification provides the advantage of ensuring a better grip on a false eyelash.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aylott (GB1021063) in view of Aylott (GB1307107).
Regarding claim 28, Aylott ‘063 discloses the applicator of claim 1.  Aylott ‘063 does not disclose the applicator comprising at least one of a metal or metal alloy, rather Aylott ‘063 discloses the applicator comprising a plastic material (refer to Column 2, lines 69-71).  Aylott ‘107 discloses a similar applicator for applying false eyelashes (10, Figures 1-11), having first and second arms (18, 20), and a grasping portion (24, 26) for grasping a false eyelash.  Aylott ‘107 further discloses that the applicator may comprise plastic, similar to that of Aylott ‘063, or alternatively may comprise a metal (refer to Aylott ‘107 Column 3, lines 36-39), thereby demonstrating that the material of construction of the applicator may be changed as a matter of design choice to provide functionally equivalent configurations.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aylott ‘063’s applicator to comprise metal, as taught by Aylott ‘107, since Aylott ‘107 demonstrates that either material works equally well and both materials are art-recognized functional equivalents, and since it has been held to be within the level of ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) , and since such a modification provides the advantage of being able to be sterilized and/or more durable.


Response to Arguments
Double Patenting Rejection:
Applicant’s request to hold the nonstatutory double patenting rejection of claims 1-13 in abeyance cannot be granted.  Per MPEP 804(I)(B)(1), “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

35 U.S.C. 112(a) Rejection:
Applicant’s arguments, see Pages 7-8, filed 02/16/2021, with respect to claim 13 have been fully considered but the arguments are moot since claim 13 is cancelled; therefore the rejection of 13 has been withdrawn.  It is noted that newly added claim 23 recites similar language to cancelled claim 13, wherein the male and female portions have reciprocal profiles which is in agreement with Applicant’s specification and accurately describes the instant invention.

35 U.S.C. 112(b) Rejection:
Applicant’s arguments, see Pages 8-9, filed 02/16/2021, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 


35 U.S.C. 112(d) Rejection:
Applicant’s arguments, see Pages 9-10, filed 02/16/2021, with respect to claim 2 have been fully considered and are persuasive.  The rejection of claim 2 has been withdrawn. 
Applicant’s arguments, see Pages 9-10, filed 02/16/2021, with respect to claim 11 have been fully considered but the arguments are moot since claim 11 is cancelled.  Therefore the rejection of claim 11 is withdrawn.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-3 as being anticipated by Gueret (US2002/0114657) have been considered but are moot because the new ground of rejection, necessitated by amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 8 as being anticipated by Park (US2004/0011372) have been considered but are moot because the new ground of rejection, necessitated by amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments filed 02/16/2021 with respect to the 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5-6, 8-9 and 12-13 as being anticipated by Aylott (GB1021063) and the 35 U.S.C. 103 rejection of Aylott in view of Kim (US2019/0254373) have been fully considered.  The Examiner respectfully disagrees.  See the 35 U.S.C. 102 rejection to claim 1 as anticipated by Aylott (GB1021063) provided above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772